Citation Nr: 1134174	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  10-38 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2009 of the above Department of Veterans (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for lumbar spine disability that he claims had its onset during service as a result injuries.  

Service treatment records (STRs) show that in November 1957, the Veteran was evaluated for complaints of loss of control of his left leg and pain from the left groin and left hip that radiated down into the heels.  He reported similar symptoms in the right leg.  At that time, his complaints and findings were confined to the left lower extremity with no specific mention of the back.  In February 1959, the Veteran injured his back when he slipped and fell on an oily deck during heavy seas.  He was treated with bed rest, a bed board and hot water soaks.  Thereafter, he was treated on several more occasions for continued back pain, but no specific lumbar spine pathology was diagnosed.  

The claims folder is devoid of any treatment records or other medical documents pertaining to the spine until September 2007, 46 years later, when the Veteran began fairly regular treatment for back pain as a result of a work-related injury.  Radiological findings showed posterior disc bulging and moderate disc degeneration at L3-4 and L4-5, moderate to severe levoscoliosis and lumbar spondylosis.  The Veteran did not report any service injury, or complain of ongoing symptoms prior to the 2007 work related incident.  

In June 2009, a VA examiner concluded that the Veteran's current low back condition was degenerative in nature, age-related, and not related to his military service.  No rationale was provided for the opinion.  Further, also of record are medical opinions from the Veteran's private treating physician, dated in November 2008 and October 2010, which ascribe the Veteran's lumbar disc disease to the injury during service, but do not reference the intervening injury as delineated above.  

In light of the Veteran's contentions and his documented in-service back injury, the Board finds that he should be afforded additional VA examination to determine the nature and etiology of any current lumbar spine disability, to include disc disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).  

Also any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Review of the record shows the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, neither a copy of the SSA decision awarding disability benefits, or the records upon which that decision was based, are in the claims file.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a veteran is receiving disability benefits from the SSA and the records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996) & Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain complete copies of any determination(s) awarding SSA disability benefits to the Veteran as well as the medical records that served as the basis for any such decision(s).  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  All such available documents should be associated with the Veteran's claims folder.  

2.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to recent treatment or evaluation of his back disability, and to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

3.  Then, accord the Veteran a VA orthopedic examination to determine the nature, extent and etiology of any back disability currently present.  The claims folder must be made available to the examiner(s) for review of the case, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail.  

For any back disability diagnosed on examination, the examiner should provide an opinion addressing whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a 50/50 probability), or unlikely (i.e., a probability of less than 50 percent), that the Veteran's degenerative disc disease of the lumbar spine is traceable to any incidents, symptoms, or treatment that he experienced or manifested during service, or is in any other way causally related to his military service.  Specifically, the examiner is asked to address the Veteran's in-service back injury in February 1959 as the possible onset of, or precursor to, the current degenerative disc disease of the lumbar spine.  If the degenerative disc disease of the lumbar spine cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.  

The examiner must provide a complete rationale for conclusions drawn and opinions expressed.  

Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service connection claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

